Citation Nr: 0636974	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-39 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse






ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, VA Regional Office (RO).  

The veteran was afforded a travel Board hearing in June 2006.  
A transcript of the hearing has been associated with the 
claims file.  The veteran has waived initial agency of 
original jurisdiction (AOJ) consideration of additional 
evidence submitted.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On June 22, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of the appeal in regard to a 
hearing loss disability is requested.

2.  Tinnitus is attributable to service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria and Analysis

Hearing Loss Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal in regard to a hearing loss disability and it is 
dismissed.

Tinnitus

Initially, the Board notes that any defect in regard to VCAA 
is harmless error as the claim is herein granted.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).

Service personnel records reflect that the veteran was 
assigned to an artillery unit as a radio operator.  On VA 
examination in May 2004, a history of tinnitus since Vietnam 
was noted.  The examiner diagnosed tinnitus and stated that 
it was as likely as not that tinnitus had an onset prior to 
service, was exacerbated during service, and was furthered by 
occupational noise exposure.  Whether the claim is considered 
one based on direct service connection or based on a theory 
of aggravation, the result is the same.  Service connection 
for tinnitus is warranted.  The Board accepts that the 
veteran was exposed to noise during service and a medical 
nexus has been established.  The Board notes that had the AOJ 
found the May 2004 VA examination to be inadequate or 
unsupported, the AOJ could have, and should have, obtained 
another opinion.  

The evidence is in support of the claim of entitlement to 
service connection for tinnitus.  Consequently, the benefits 
sought on appeal are granted.


ORDER

The appeal in regard to service connection for a hearing loss 
disability is dismissed.  

Service connection for tinnitus is granted.  


REMAND

The veteran asserts he has PTSD related to in-service events.  
In May 2004 and March 2005 VA records, L. B., a licensed 
clinical social worker (LCSW), diagnosed the veteran with 
PTSD, with an onset noted to be during service in Vietnam.  
Stressors were noted to include having been on guard duty 
when ammo dumps were blown up in 1966.  

In correspondence received in June 2006, the veteran stated 
that on November 10, 1966, while stationed at Camp Alpha in 
Tan Son Nut, he came under mortar attack while on guard duty 
and there was an ammo dump explosion.  In addition, he stated 
that during the last two weeks in November 1967, while 
stationed at Camp McDermott located near Nha Trang, he was on 
guard duty while assigned to the 5th Special Forces and came 
under heavy attack, to include from 500-pound bombs.  

The Board notes that at the hearing, the veteran's 
representative asserted that the veteran was a combat 
veteran.  Transcript at 3 (2006).  The August 2003 rating 
decision, however, reflects the AOJ's determination that the 
veteran did not engage in combat with the enemy.  Service 
personnel records show the veteran served as a radio operator 
in Vietnam from October 1966 to November 8, 1967, assigned to 
"HHB I FFOCEV ARTY."  His decorations and awards are listed 
as the National Defense Service Medal, the Vietnam Service 
Medal, a Vietnam Commendation Medal with device, and SPS 
(Rifle).  Thus, the veteran's claimed stressor(s) must be 
verified.  The AOJ has not attempted to verify the veteran's 
reported stressors.  

Accordingly, this appeal is REMANDED for the following:

1.  The AOJ should attempt to verify the 
veteran's reported stressors through the 
appropriate service department.  
Specifically, the AOJ should verify whether 
the veteran's unit came under mortar attack 
on November 10, 1966, while stationed at 
Camp Alpha in Tan Son Nut, and whether 
during the last two weeks in November 1967, 
the unit to which the veteran was assigned 
came under attack while stationed at Camp 
McDermott.  

2.  If a claimed in-service stressor is 
verified, the AOJ should schedule the 
veteran for a VA psychiatric examination.  
The claims file should be made available for 
review.  The examiner should respond to the 
following:  1) Does the veteran have PTSD? 
2)  Is it at least as likely as not that 
PTSD or any other identified acquired 
psychiatric disorder is related to an in-
service event?  A complete rationale should 
accompany any opinion provided.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


